    2:18-cv-02635-BHH-MGB               Date Filed 12/30/19         Entry Number 86           Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

Nelson L. Bruce,                         ) Civil Action Number: 2:18-cv-02635-BHH-MGB
                                         )
                     Plaintiff,          )
                                         )
              vs.                        )
                                         )
Government National Mortgage Association,)
(Ginnie Mae), U.S. Dept. of Housing and )
Urban Development (HUD), Federal         )
Housing Admin. (“FHA”), et al.,          )
                                         )
                     Defendants.         )

    DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
         LEAVE TO FILE 2nd AMENDED SUPPLEMENTAL COMPLAINT

        COME NOW the Defendants, Ginnie Mae, HUD, and FHA 1, by and through A. Lance

Crick, Acting United States Attorney for the District of South Carolina, and Barbara M. Bowens,

Assistant United States Attorney for said District, and responds to Plaintiff’s Motion For Leave

to File 2nd Amended Supplemental Complaint (“Motion to Amend” or “Plaintiff’s motion”). The

Defendants oppose the Plaintiff’s motion.

        I. Plaintiff’s Motion does not meet the legal standard of Rule 15 and should be denied.

A. Rule 15 Legal Standard

        Plaintiff invokes Rules 15(a)(2) and 15(d) of the Federal Rules of Civil Procedure in

seeking the court’s leave to amend his First Amended Complaint to: (1) amend his arguments

about FOIA request No. [17-] FI-HQ-01707, the already existing claim, and (2) add a new FOIA

Request No. 19-FI-HQ-01742 2 and related FOIA Appeal No. 20-A-C-00009 (“new FOIA


1
 Ginnie Mae and FHA are components of HUD.
2
 Plaintiff mistakenly identifies this FOIA Request as No. 18-FI-HQ-01742, even though Plaintiff’s own Exhibit 8
contains the Agency’s August 13, 2019 acknowledgement of his August 11, 2019 FOIA request with assigned
Control No. 19-FI-HQ-01742. Exhibit 8 also contains the September 20, 2019 Agency’s response to FOIA No. 19-
   2:18-cv-02635-BHH-MGB                Date Filed 12/30/19         Entry Number 86           Page 2 of 8




request”) as a new supplemental claim. Para 14-19 of the 2nd Amended Supplemental Complaint.

(ECF No. 85-1, p. 6-9).

        Rule 15(a) grants the district courts broad discretion concerning motions to amend

pleadings and states:

        …[A]   party may amend its pleading only with the opposing party's written consent or the

        court's leave. The court should freely give leave when justice so requires…

        Fed. R. Civ. P. 15(a)(2)

The Courts have interpreted it to mean that “leave should be granted absent some reason “such as

undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

of allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182

(1962); see also Ward Elec. Serv v. First Commercial Bank, 819 F.2d 496, 497 (4th Cir. 1987);

Franks v. Ross, 313 F.3d 184, 193 (4th Cir. 2002).

        Rule 15(d) provides, in relevant part:

        …On motion and reasonable notice, the court may, on just terms, permit a party to serve a
        supplemental pleading setting out any transaction, occurrence, or event that happened after
        the date of the pleading to be supplemented…

        Fed. R. Civ. P. 15(d)

A supplemental pleading differs from an amended pleading because it relates to matters occurring

subsequent to the filing of the initial complaint. This distinction does not change the legal standard

of review, and the courts consider whether there is a prejudice to the opposing party and futility of

argument. See Franks at 196.



FI-HQ-01742 and Plaintiff’s appeal of that decision. The Defendants acknowledge that the confusion may stem
from the Agency’s December 6, 2019 response to the Plaintiff’s appeal, wherein the Agency misidentified the FOIA
request number.

                                                       2
  2:18-cv-02635-BHH-MGB             Date Filed 12/30/19     Entry Number 86        Page 3 of 8




         Here, the Defendants would be unjustly prejudiced should such late amendment and

supplement be allowed. Moreover, both the amendment and the supplement are futile for the

purposes of defeating the Defendants’ Motion for Summary Judgment that is pending before this

court.

B. Defendants would be unduly prejudiced if the Motion to Amend is granted.

         The courts justify denial of the request to amend when doing so would cause “undue

prejudice to the opposing party.” Forman at 182; Ward at 497, Frank at 193.

         Here, it has been fifteen (15) months since the case was initiated on September 27, 2018.

Defendants already agreed to Plaintiff’s first request to amend the complaint on April 17, 2019,

ECF No. 51, and the First Amended Complaint was filed on April 18, 2019. ECF No. 53. The

First Amended Complaint added one new FOIA claim that Plaintiff has submitted to the

Defendants after the lawsuit was filed, in addition to expanding his arguments on several other

FOIA claims. Id. Thereafter, the Defendants have filed the Motion for Summary Judgement

(“MSJ”) on all claims on October 3, 2019. ECF No. 80. Plaintiff responded on November 6, 2019,

ECF No. 83, and the Defendants filed their Reply on November 13, 2019. ECF No. 84.

            1) The Court should deny Plaintiff’s Motion to Amend under Rule 15(a)(2) to include
               additional arguments concerning FOIA request No. FI-HQ-01707.

         The Second Amended Complaint adds proposed language concerning this FOIA request in

paragraphs 14 and 19. ECF No. 85-1.        Paragraph 14 of the Second Amended Supplemental

Complaint (“the 2nd Amended Complaint”) specifically requests to incorporate Plaintiff’s

Arguments in Opposition to the Defendants’ MSJ into the body of the 2nd Amended Complaint.

Id. at p.6. Paragraph 19 does not contain any facts or legal arguments concerning this FOIA

requests, but alleges that the Defendants “do not want to produce and disclose” the requested forms

         Plaintiff should not be allowed to have two bites at the same apple. The proposed 2nd

                                                 3
    2:18-cv-02635-BHH-MGB           Date Filed 12/30/19       Entry Number 86         Page 4 of 8




Amended Complaint contains no new facts or legal theories regarding this FOIA request; it only

repeats the arguments from the Plaintiff’s Opposition to the Defendants’ MSJ. Plaintiff has had

ample time to prepare those arguments and was given a fair opportunity to present them to the

court in his opposition submission. The Defendants would be unjustly prejudiced if they are placed

in position in having to re-argue their MSJ on FOIA Request No. FI-HQ-01707 when there have

been no new facts or legal claims raised by Plaintiff.

           2) The Court should deny Plaintiff’s Motion to Amend under Rule 15(d) to include
           supplemental claim concerning new FOIA request.


       Plaintiff now seeks to amend the 1st Amended Complaint to add a claim based on a new

and distinct FOIA request that was not filed with the Agency until August 11, 2019. The

Defendants already spent time and resources on responding to Plaintiff’s 1st Amended Complaint

and would be unduly prejudiced if a decision on the pending MSJ is delayed further.

       The courts allow the filling of a supplemental complaint when it is necessary to cure a

possible defect in a complaint. Franks, 313 F3rd at 198. Here, Plaintiff has not advocated that he

tries to cure a defect by supplementing the 1st Amended Complaint with the new FOIA claim, nor

can he. If the Plaintiff’s motion is granted and he is allowed to continue to amend to add new

FOIA requests, then there is a significant risk that this case will never have closure as Plaintiff has

filed numerous FOIA requests with the Agency and continues to do so. Plaintiff will continue to

amend the instant matter in perpetium as soon as he receives “unsatisfactory” responses to other

FOIA requests. 3 On the other hand, there would be no detriment to Plaintiff to start a new lawsuit



3
 Since 2017, Plaintiff has filed 11 separate FOIA Requests and 2 FOIA Appeals, with 9 FOIA
requests and 1 Appeal being named in the Plaintiff’s Complaints. With one new supplemental
FOIA Request and related Appeal, it would leave only one FOIA request that has not been litigated
during this time.

                                                  4
      2:18-cv-02635-BHH-MGB        Date Filed 12/30/19     Entry Number 86        Page 5 of 8




to address his concerns regarding the Agency’s responses to his recent and separate new FOIA

Request No. 19-FI-HQ-01742 and subsequent appeal case. Id. at p.9.

C. Allowing Plaintiff to amend at this time would be futile.

         The courts also deny leave to amend when doing so would result in “futility of

amendment.” Forman at 182; Ward at 497; Franks at 193. Here, the proposed 2nd Amended

Complaint would add facts about the new FOIA Request, as well as some arguments regarding the

existing FOIA request No. FI-HQ-01707 that was part of the 1st Amended Complaint (“existing

FOIA Request”). Para 14-19 of the 2nd Amended Supplemental Complaint (ECF No. 85-1, p. 6-

9).

         Neither the new FOIA request, nor the added arguments regarding the existing FOIA

Request would affect the pending MSJ, and as such, the proposed changes are futile. The new

FOIA request would not affect the outcome of the pending MSJ as each FOIA requests stands on

its own. Regarding the existing FOIA request, the proposed 2nd Amended Complaint does not add

any facts, except requesting to incorporate Plaintiff’s Arguments in Opposition to the Defendants’

MSJ into the body of the 2nd Amended Complaint.

         As evidenced by the Plaintiff’s Motion to Amend and the proposed 2nd Amended

Complaint, Plaintiff misunderstands the operations of FOIA and the Agency’s duty under FOIA.

Both the Motion to Amend and the proposed 2nd Amended Complaint raise various Plaintiff’s

arguments and questions about Defendants’ internal operations, their policies and procedures.

Such issues go beyond the purposes of FOIA. The Agency is only required, under FOIA, to

“demonstrate beyond material doubt that its search was reasonably calculated to uncover all

relevant documents” and “perform[s] more than a perfunctory search” to identify responsive

records. Ancient Coin Collectors Guild v. United States Dep’t of State, 641 F.3d. 504, 514 (D.C.



                                                5
  2:18-cv-02635-BHH-MGB             Date Filed 12/30/19      Entry Number 86        Page 6 of 8




Cir. 2011) (internal quotation marks omitted); see also Truitt v. Dep’t of State, 897 F.2d 540, 542

(D.C. Cir. 1990).

       Plaintiff’s averments about how he thinks Defendants should operate and whether they “are

not following their own policies and should be held accountable for such act” are irrelevant in

FOIA litigation. The Agency’s duty is only to conduct an adequate search and produce the

documents it has, not the documents Plaintiff thinks the Agency ought to have. The Agency already

explained, in the Declaration of Paul St. Laurent III in support of the Agency’s MSJ (See ECF No.

80-2) that, in its normal course of business, Ginnie Mae does not receive or maintain the type of

documents requested by Plaintiff. (ECF No. 80-2, ¶¶ 5, 24-25, 31, 41, and 50.)

       Finally, the Plaintiff’s Motion to Amend requests to “expand the scope of the information

requested in the complaint to encompass other items that are connected with previous FOIA

requests items requested in the initial FOIA request that is the basis for the proceeding.” (ECF No.

85 at p.6) While it is not clear what the Plaintiff is requesting, to the extent he may be seeking to

amend the FOIA requests themselves, such request should be denied, too.

       In summary, the Defendants oppose Plaintiff’s motion seeking leave to amend the 1st

Amended Complaint as it would both delay resolution of the case and unduly prejudice the

Defendants. However, if the court grants the motion (in part or in full), the Defendants respectfully

request that in the interest of the judicial economy the court rule on the pending Defendant’s MSJ,

and let the new FOIA request be adjudicated separately on its own partial MSJ.




                                                 6
  2:18-cv-02635-BHH-MGB   Date Filed 12/30/19   Entry Number 86    Page 7 of 8




                                         Respectfully submitted,

                                         A. LANCE CRICK
                                         ACTING UNITED STATES ATTORNEY


                                  By:    s/Barbara M. Bowens
                                         BARBARA M. BOWENS (#4004)
                                         Assistant United States Attorney
                                         1441 Main Street, Suite 500
                                         Columbia, South Carolina 29201
                                         Phone: (803) 929-3000
                                         Email: Barbara.Bowens@usdoj.gov
December 30, 2019




                                     7
  2:18-cv-02635-BHH-MGB            Date Filed 12/30/19      Entry Number 86        Page 8 of 8




                                CERTIFICATE OF SERVICE

       The undersigned Assistant United States Attorney hereby certifies that she has caused

service of the attached DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S

MOTION FOR LEAVE TO FILE SECOND AMENDED SUPPLEMENTAL COMPLAINT

by a legal assistant employed in the Office of the United States Attorney for the District of South

Carolina and is a person of such age and discretion as to be competent to serve papers.

       That on December 30, 2019, my legal assistant served copies of the foregoing documents

by CM/ECF Electronic Mail and/or by placing said copies in a postpaid envelope addressed to the

person hereinafter named, at the place and address listed below, and by depositing said envelope

and contents in the United States Mail at the U.S. Attorney’s Office, 1441 Main Street, Suite 500,

Columbia, SC 29201.

Nelson L. Bruce
c/o PMB 1605 Central Ave., Ste 6 #167
Summerville, SC 29483

                                                            s/Barbara M. Bowens
                                                            BARBARA M. BOWENS (#4004)
                                                            Assistant United States Attorney




                                                8
